DETAILED ACTION
The instant application having Application No. 17/164,222 filed on 02/01/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant's claim for priority based on application filed on 01/30/2020 (REPUBLIC OF KOERA 10-2020-0011416).
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Remarks
Claims 1 and 16-20 recite numerous claimed steps that are triggered by “WHETHER statements” (conditional statements), such claimed steps will not be given patentable weights. It is unclear whether the claimed steps that are triggered by the conditional statements are required steps (patentable weights) or optional steps (no patentable weights). Examiner advises Applicant to amend the claims by converting all the claimed steps, that are triggered by the “WHETHER statements”, into “required steps”. For the purpose of examination, Examiner interprets all the claimed steps that are triggered by the conditional statements as optional steps. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim does not include hardware elements in the body of the claim as required by MPEP 2106(I). Claim 19 recites A computer readable medium encoded with at least one computer program having instructions in the body of the claims. However, the specification does not limit the computer readable medium to be a physical medium (i.e. memory) thus they could be just computer codes or software.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (Pub # US 2021/0028897 A1 hereinafter Park).
Regarding claim 1, Park discloses “a method performed in a receiving station (STA) of a wireless local area network (WLAN) system,” as [(Para. 0064), the wireless LAN system may include one or more infrastructure BSSs 100 and 105 (hereinafter, referred to as BSS). The BSSs 100 and 105 as a set of an AP and an STA such as an access point (AP) 125 and a station (STA1) 100-1 which are successfully synchronized to communicate with each other are not concepts indicating a specific region] “the method comprising: receiving a physical layer protocol data unit (PPDU),” [(Para. 0114), The user (e.g., a receiving station) may receive the HE-SIG-A 730 and may be instructed to receive the downlink PPDU] “wherein the PPDU includes a first signal field and a second signal field,” [(Para. 0318), The first signal field may be related to an HE-SIG-A field of the HE MU PPDU. The second signal field may be related to an HE-SIG-A field of the HE TB PPDU] “wherein the first signal field includes 3-bit information,” [(Para. 0238), A BW subfield in HE-SIG-A of an HE MU PPDU for indicating preamble puncturing is defined with 3 bits.] “wherein whether the PPDU is related to single user (SU) transmission or multiple user (MU) transmission, whether the PPDU is related to orthogonal frequency division multiple access (OFDMA), whether the PPDU is related to multi-user multiple input multiple output (MU-MIMO), and whether the PPDU is related to a trigger-based (TB) PPDU are determined based on the 3-bit information,” [(Para. 0012), The AP transmits a downlink (DL) PPDU to the STA, based on the trigger frame. The DL PPDU may be generated by using a high efficiency multi user PPDU (HE MU PPDU). That is, the DL PPDU may be an FDR MU PPDU generated by reusing the HE MU PPDU… (Para. 0238), A BW subfield in HE-SIG-A of an HE MU PPDU for indicating preamble puncturing is defined with 3 bits.] “and wherein the second signal field is configured based on the 3-bit information;” [(Para. 0231), 3 bits] “and decoding, based on the first signal field and the second signal field, the PPDU” [(Para. 0114), The user (e.g., a receiving station) may receive the HE-SIG-A 730 and may be instructed to receive the downlink PPDU based on the HE-SIG-A 730. In this case, the STA may perform decoding based on the FFT size changed from the HE-STF 750 and the field after the HE-STF 750.].
Regarding claim 2, Park discloses “wherein the second signal field is configured based on a common field and a user specific field” as [(Para. 0105), the HE-SIG-B field may include a common field including the common control information and a user-specific field including user-specific control information].
Regarding claim 3, Park discloses “wherein it is determined that the PPDU is related to SU transmission, based on that the 3-bit information is a first value” as [(Page 6, table 1), SU transmission].
Regarding claim 4, Park discloses “wherein it is determined that the PPDU is related to MU-MIMO, based on that the 3-bit information is a second value,” as [(Para. 0012), The AP transmits a downlink (DL) PPDU to the STA, based on the trigger frame. The DL PPDU may be generated by using a high efficiency multi user PPDU (HE MU PPDU). That is, the DL PPDU may be an FDR MU PPDU generated by reusing the HE MU PPDU… (Para. 0238), A BW subfield in HE-SIG-A of an HE MU PPDU for indicating preamble puncturing is defined with 3 bits.] “and wherein the MU-MIMO is applied to a full bandwidth of the PPDU, based on that the 3-bit information is the second value” [(Para. 0099), a field indicating whether the HE-SIG-B is configured for a full bandwidth MIMO transmission].
Regarding claim 5, Park discloses “wherein it is determined that the PPDU is related to MU transmission, based on that the 3-bit information is a third value, and wherein MU-MIMO and OFDMA are applied to the PPDU, based on that the 3-bit information is the third value” as [(Para. 0238), A BW subfield in HE-SIG-A of an HE MU PPDU for indicating preamble puncturing is defined with 3 bits.]
Regarding claim 6, Park discloses “wherein it is determined that the PPDU is related to a trigger-based (TB) PPDU, based on that the 3-bit information is a fourth value” as [(Para. 0012), The AP transmits a downlink (DL) PPDU to the STA, based on the trigger frame. The DL PPDU may be generated by using a high efficiency multi user PPDU (HE MU PPDU). That is, the DL PPDU may be an FDR MU PPDU generated by reusing the HE MU PPDU… (Para. 0238), A BW subfield in HE-SIG-A of an HE MU PPDU for indicating preamble puncturing is defined with 3].
Regarding claim 7, Park discloses “wherein the second signal field is configured of the common field, based on that the 3-bit information is the first value” as [(Para. 0105), the HE-SIG-B field may include a common field including the common control information and a user-specific field including user-specific control information].
Regarding claim 8, Park discloses “wherein the second signal field is configured of the user specific field, based on that the 3-bit information is the second value” as [(Para. 0105), the HE-SIG-B field may include a common field including the common control information and a user-specific field including user-specific control information].
Regarding claim 9, Park discloses “wherein the second signal field is configured of the common field and the user specific field, based on that the 3-bit information is the third value” as [(Para. 0105), the HE-SIG-B field may include a common field including the common control information and a user-specific field including user-specific control information].
Regarding claim 10, Park discloses “wherein the second signal field is configured not to include both the common field and the user specific field, based on that the 3-bit information is the fourth value” as [(Para. 0129), Each of the fields shown in FIG. 9 may be partially omitted, or other fields may be added.].
Regarding claim 11, Park discloses “wherein it is determined that the PPDU is related to SU transmission, based on that the 3-bit information is the fifth value, wherein the second signal field is configured of the common field, based on that the 3-bit information is the fifth value, and wherein the common field is repeated within the second signal field” as [(Para. 0105), the HE-SIG-B field may include a common field including the common control information and a user-specific field including user-specific control information].
Regarding claim 12, Park discloses “wherein the first signal field includes U-SIG, and wherein the second signal field includes EHT-SIG” as [(Para. 0176), The UL SIG field… (Para. 0075), As illustrated in FIG. 2, various types of PHY protocol data units (PPDUs) may be used in a standard such as IEEE a/g/n/ac, etc.].
Regarding claim 13, Park discloses “wherein the first signal field is transmitted through two symbols” as [(Para. 0099), a field indicating the number of symbol].
Regarding claim 14, Park discloses “wherein the first signal field is configured in unit of 80 MHz,” as [(Para. 0089), FIG. 6 is a diagram illustrating a layout of resource units (RUs) used in a band of 80 MHz] “and wherein the first signal field is configured by being duplicated in unit of 20 MHz within the 80 MHz” [(Para. 0023), A bandwidth at which the UL PPDU is transmitted may be 20 MHz].
Regarding claim 15, Park discloses “wherein the common field includes information on RU allocation,” as [(Para. 0132), FIG. 9. The per user information field may be referred to as an “RU allocation field”] “and wherein the user specific field includes information on a receiving target STA” [(Para. 0105), user-specific field including user-specific control information].
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1, including “a transceiver transmitting/receiving a radio signal;” as [(Park: Para. 0359), The transceiver 630] “and a processor coupled to the transceiver..” [(Park: Para. 0359), The transceiver 630 is operatively coupled with the processor 610].
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 1, including “a transceiver transmitting/receiving a radio signal;” as [(Park: Para. 0359), The transceiver 630] “and a processor coupled to the transceiver..” [(Park: Para. 0359), The transceiver 630 is operatively coupled with the processor 610].
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 1, including “the apparatus comprising: a processor; and a memory coupled to the processor…” [(Park: Para. 0349), The transmitting device (100) may include a processor (110), a memory (120), and a transmitting/receiving unit (130), and the receiving device (150) may include a processor (160), a memory (170), and a transmitting/receiving unit (180).].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463